Citation Nr: 1755476	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  12-05 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for dizziness.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a back disability, to include as secondary to the service-connected left hip disability.

5.  Entitlement to service connection for a right hip disability, to include as secondary to the service-connected left hip disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1990 until September 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction over this case was subsequently transferred to the VA RO in Waco, Texas.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in August 2017.  A transcript of that hearing has been associated with the claims file. 

The issue of an increased rating for right foot plantar fasciitis was raised at the Veteran's August 2017 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).






FINDINGS OF FACT

1.  At his August 2017 hearing before the Board and prior to the promulgation of a decision on the issues of entitlement to service connection for an eye disability, dizziness, and headaches; the Veteran withdrew his appeal of those issues.

2.  The Veteran's back disability is proximately due to his service-connected disabilities, including a left hip disability with an abnormal gait.

3.  The Veteran's right hip disability is proximately due to his service-connected disabilities, including a left hip disability with an abnormal gait.


CONCLUSION OF LAW

1.  The criteria for withdrawal of the appeal of the claim for entitlement to service connection for an eye disability have been met.  38 U.S.C. §§ 7105(a), 7108 (2012); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2017).

2.  The criteria for withdrawal of the appeal of the claim for entitlement to service connection for dizziness have been met.  38 U.S.C. §§ 7105(a), 7108 (2012); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2017).  

3.  The criteria for withdrawal of the appeal of the claim for headaches have been met.  38 U.S.C. §§ 7105(a), 7108 (2012); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2017).

4.  A back disability was caused or aggravated by the service-connected left hip disability.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

5.  A right hip disability was caused or aggravated by the service-connected left hip disability.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeals

The record shows that the Veteran filed a timely notice of disagreement of the April 2011 denials of entitlement to service connection for an eye disability, dizziness, and headaches.  In March 2012, the Veteran perfected an appeal of those issues.  

At his August 2017 hearing before the Board, the Veteran expressed his desire, on the record, to withdraw his appeals of the issues of entitlement to service connection for an eye disability, dizziness, and headaches.  As the Veteran has withdrawn those substantive appeals, the Board does not have jurisdiction to decide the appeal of those issues.  Therefore, those appeals must be dismissed.  38 C.F.R. § 20.204 (2017).

Entitlement to Service Connection for Back and Right Hip Disabilities

The Veteran asserts that he experiences pain in his lower back and right hip area and asserts that those symptoms developed because of his service-connected left hip disability, for which he has been service connected since April 2010.  The only remaining question is whether the Veteran's back disability and right hip disabilities were caused or aggravated by his service-connected left hip disability.

In October 2017, the Veteran underwent an independent medical examination of his back and right hip.  The examiner discussed all the relevant evidence in the claims file pertaining to the Veteran's service-connected left hip disability and his claims of entitlement to service connection for a back disability and a right hip disability.  Thus, the Board finds that the examiner had a good grasp of the pertinent fact, even if a complete review of the claims file was not completed.   The examiner diagnosed arthritis and sacroiliitis in the right hip and lumbar degenerative arthritis.  The examiner opined that it was more likely than not that the Veteran's right hip and back disabilities were caused by the Veteran's service-connected left hip disability.  In this regard, the examiner noted that the Veteran's left hip disability caused him to walk with an antalgic and that over time, the altered gait caused his to overcompensate and place abnormal stress on his right hip and lumbar region.  As a result of the overcompensation and increased stress, the Veteran's right hip and back disabilities were either caused or aggravated.  

The Board finds that the October 2017 private medical opinion is adequate because the examiner thoroughly discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board acknowledges that there is negative medical evidence against the claim.  However, those medical opinions are not adequate as they do not fully contemplate the complaints of the Veteran and his lay statements regarding how walking with an antalgic gait causes him to experience right hip and back pain. 

Therefore, the Board finds that the preponderance of the evidence is for the claims and entitlement to service connection for back and right hip disabilities is warranted.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

The appeal for entitlement to service connection for an eye disability is dismissed.  

The appeal for entitlement to service connection for dizziness is dismissed.

The appeal for entitlement to service connection for headaches is dismissed.  

Entitlement to service connection for a back disability is granted.




Entitlement to service connection for a right hip disability is granted.  




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


